Title: To James Madison from John Norris, 20 July 1803
From: Norris, John
To: Madison, James


Dear Sir,
Salem, July 20th; 1803.
I recd. your esteemed favour of the 23d. ulto. since which have been waiting to see Capt Ingersolls Friends who inform me that Capt Ingersoll at present resides on his Farm 96 miles from Salem & in a town where the post does not pass thro’, they expect him down, but they say he may not be down ’till the fall, as soon as he comes down, or I can get a Letter to him, I will furnish you agreeably to your Letter with an original assignment from him.
I had no doubt but the papers forwarded you were ample proof but if they are not agreeable to the prescribed Forms of Law, & such as will Justify you in paying me the amount of the money recd. from me with Interest, I must wait ’till I can see Capt Ingersoll & then will forward such papers as shall be satisfactory, in the mean time remain Respectfully Dear Sir, Your Obedt. Servt.
Jno. Norris
 

   
   RC (DNA: RG 59, ML). Docketed by Wagner.



   
   JM to Norris, 22 June 1803.


